               Case 18-16659-LMI        Doc 114    Filed 05/16/19     Page 1 of 7



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                    Miami Division
                                  www.flsb.uscourts.gov

In re:                                              Case No. 18-16659-LMI

YURI LYUBARSKY AND                                  Chapter 7
OLGA LYUBARSKY,

           Debtor.
_____________________________________/

                    RESPONSE IN OPPOSITION TO TRUSTEE’S
               OBJECTION TO CLAIM NO. 2 FILED BY VERTONIX LIMITED

         Vertonix Limited (“Vertonix”), by and through counsel, responds in opposition to the

Trustee’s Objection to Claim No. 2 Filed by Vertonix Limited [ECF No. 98] (the “Objection”),

and requests that the Objection be denied, and in support thereof, states:

                                    Preliminary Statement

         1.     On July 10, 2018, Vertonix filed its Proof of Claim No. 2 (the “Claim”).

         2.     On April 16, 2019, the Chapter 7 Trustee filed the Objection, pursuant to

Bankruptcy Rule 3007 and Local Rule 3007-1.

         3.     In the Objection, the Trustee references and incorporates Yuri Lyubarsky and

Olga Lyubarsky’s (the “Debtors”), Objection to Claim of Vertronix Limited [ECF No. 47] (the

“Debtors’ Objection”).

         4.     Vertonix filed a Response in Opposition to Debtors’ Objection [ECF No. 54]

and a Supplement Response [ECF No. 82], which Vertonix in-turn incorporates herein.

         5.     On April 10, 2019, the Court entered an Order Overruling Debtors’ Objection

to Claim [ECF No. 93], and found the Debtors lacked standing to bring an objection to the

Claim.

                                   Vertonix’s Proof of Claim

         6.     In bankruptcy cases, a proof of claim is allowed unless a party in interest
               Case 18-16659-LMI         Doc 114      Filed 05/16/19     Page 2 of 7



objects. In re Moreno, 341 B.R. 813, 817 (Bankr. S.D. Fla. 2006).

         7.      The Trustee’s Objection seeks relief under Fed. R. Bankr. P. 3001(c)(2)(D),

which in pertinent provides:

         (D) If the holder of a claim fails to provide any information required by this
         subdivision (c), the court may, after notice and hearing, take either or both of
         the following actions:
                 (i) preclude the holder from presenting the omitted information, in any
         form, as evidence in any contested matter or adversary proceeding in the case,
         unless the court determines that the failure was substantially justified or is
         harmless; or
                 (ii) award other appropriate relief, including reasonable expenses and
         attorney’s fees caused by the failure.

Fed. R. Bankr. P. 3001(c)(2)(D).


         8.      First, the Trustee objects to the Claim because the Claim failed to include “an

itemized statement of the interest, fees, expenses, or charges” required by Fed. R. Bankr. P.

3001(c)(2)(A).

         9.      “[F]ailure to itemize interest in accordance with the rules means only that the

proof of claim is not prima facie evidence of the claim's validity and amount.” In re Sears,

863 F.3d 973, 979 (8th Cir. 2017) (citations omitted).

         10.     Second, the Trustee objects to the Claim because Vertonix inadvertently did

not attach certain documentation; however, the “lack of proper supporting documentation

does not, in and of itself, result in a claim's disallowance; rather, it strips it of any prima

facie validity, requiring the creditor to offer the supporting documentation to carry its burden

of proof in the face of an objection.” In re Armstrong, 320 B.R. 97, 105 (Bankr. N.D. Tex.

2005).

         11.     As a result of the technical deficiency in filing the Claim, the Trustee’s Objection

requests relief under Fed. R. Bankr. P. 3001(c)(2)(D)(i), to preclude Vertonix from using

documents produced after the fling of the Claim to justify any amount above $157,200.02.
               Case 18-16659-LMI        Doc 114    Filed 05/16/19     Page 3 of 7



        12.     However, to the extent the Trustee seeks to disallow the Claim, by and through

the incorporation of the Debtor’s Objection and the relief requested therein, the Trustee

cannot as “the remedy for failure to comply, besides those enumerated in Rule 3001(c), is to

strip the claim of its prima facie validity. See In re Sears, 863 F.3d 973, 979 (8th Cir.

2017)(“But a failure to itemize interest in accordance with the rules means only that the proof

of claim is not prima facie evidence of the claim's validity and amount.”); In re Brunson, 486

B.R. 759, 769 (Bankr. N.D. Tex. 2013)(“[c]ourts almost uniformly agree that the failure to

attach proper documentation sufficient under Rule 3001 will strip the claim of its prima

facie validity....”); In re Cluff, 313 B.R. 323, 331 (Bankr. D. Utah 2004)(“failure to comply with

the documentation requirements in Rule 3001(c) is an evidentiary defect that only deprives a

claim of its prima facie validity.”).

        13.     The Trustee cannot seek to disallow Vertonix’s Claim based on a failure to

attach an “itemized statement” or a failure to attach certain documents that support the Claim.

        14.     “What is key to the analysis, however, is the element of causation that is

expressly provided in Rule 3001(c)(2)(D)(ii). While the Rule may allow the courts to fashion

a remedy other than the exclusion of evidence and the award of attorneys' fees, the remedy

must bear a rational relationship to the violation of the rule and cannot give the debtor a

windfall for a technical violation that caused no harm.” In re Freeman-Clay, 578 B.R. 423, 445

(Bankr. W.D. Mo. 2017)(citing In re Tollios, 491 B.R. 886 (Bankr. N.D. Ill. 2013)).

        15.     In the Sears case the creditors supported their proofs of claim with attached

exhibits that documented some portion of the debt, “although arguably not precisely in the

manner contemplated by the rules.” Sears, 863 F.3d at 980. “In that situation, a debtor must

‘assert a substantive basis for disallowance expressly stated in § 502 and come forward with

some evidence to disallow the claim for that reason.’” Id (citing Brunson, 486 B.R. at 769).

        16.     The Eighth Circuit Court, in Sears, affirmed the Bankruptcy Court’s treatment
              Case 18-16659-LMI         Doc 114     Filed 05/16/19     Page 4 of 7



of the proofs of claim as prima facie evidence of validity even though the proofs of claim did

not precisely follow the rules.

       17.     Furthermore, the Court must analyze whether the failure to provide any

information required by Fed. R. Civ. P. 3001(c) was substantially justified or is harmless. As

this factual issue ties into the scheduled evidentiary hearing on the Debtor’s Motion for

Sanctions [ECF No. 74], it is Vertonix’s belief that this issue will be resolved in its favor at the

pending evidentiary hearing.

       18.     Vertonix’s position is that the inadvertent failure to attach the July 6, 2016 Order

by the Court of Common Pleas (the “Order”) to its proof of claim was harmless. Vertonix made

no attempts to hide or obstruct requests for the Order from the Trustee, the Debtors, or the

Court. In fact, quite the opposition, the Order is a public record and Vertonix included the

Order in its own subsequent pleadings with this Court. (See ECF Doc. 54-1, p. 161.)

                           Trustee’s Request for Attorney’s Fees

       19.     The filing of an objection to claim creates a “contested matter” under

Bankruptcy Rule 9014. In re Taylor, 132 F.3d 256, 260 (5th Cir.1998).

       20.     A debtor or trustee clearly has, and has always had, the ability to get all of the

information now required by subdivisions of Fed. R. Bankr. P. 3001(c)(2)(A)-(C). If the creditor

refuses to respond, the debtor or trustee has, and has always had, the ability to file a motion

to compel, and to seek sanctions, including reasonable expenses and attorneys' fees as set

forth in subdivision (c)(2)(D)(ii). See In re Davenport, 544 B.R. 245, 251 (Bankr. D.D.C. 2015).

       21.     Vertonix has not refused any of the Trustee’s requests with respect to

information or documents, and Vertonix was willing to engage in settlement negotiations for

a potential resolution of the Claim, although no settlement offer was provided, and no request

for documents were made by the Trustee to Vertonix.

       22.     “It is only attorney work that was warranted by reason of the failure to provide
              Case 18-16659-LMI       Doc 114     Filed 05/16/19     Page 5 of 7



information required by Rule 3001(c) that can be viewed as caused by that failure.” Id at 253.

       23.    The Court in the exercise of its discretion, ought to award such fees incident to

Rule 3001(c)(2)(D)(ii) as “reasonable expenses and attorney's fees caused by the failure.” Id

at 254 (citing In re Dunlap, 2013 WL 5497047, at *2 (Bankr.D.Colo. 2013)).

       24.    In the present case, attorney fees were not generated by Vertonix’s failure to

attach the Order.

       25.    In Dunlap, the Court held that Fed. R. Bankr. P. 3001(c)(2)(D)(ii), “states two

requirements for an award of fees. First the fees incurred by the Debtor must have been

‘caused’ by the failure to provide documentation. That requires that the Court must find a

causation nexus between the Creditor's failure to adequately document its claim and the fees

incurred. Second, the rule requires that fees and expenses awarded must be ‘reasonable.’”

In re Dunlap, 2013 WL 5497047, at *2 (Bankr. D. Colo. 2013).

       26.    As previously stated, although Vertonix inadvertently failed to attach in its proof

of claim the Order, Vertonix made no attempts to hide or obstruct requests for the Order from

the Trustee, the Debtors, or the Court.

       WHEREFORE, Vertonix requests the Court enter an Order denying the Trustee’s

Objection to Proof of Claim No. 2 Filed by Vertonix Limited [ECF No. 98], or alternatively allow

Vertonix to amend its proof of claim in accordance with this Court’s findings, and grant such

other and further relief as this Court deems just and proper.


Dated: May 16, 2019                         Respectfully submitted,
                                            KALIKHMAN & RAYZ, LLC
                                                       /s/
                                            Arkady “Eric” Rayz
                                            Attorney(s) for Claimant(s)
                                            1051 County Line Road, Suite “A”
                                            Huntingdon Valley, PA 19006
                                            Telephone: (215) 364-5030
                                            Facsimile: (215) 364-5029
                                            E-mail: erayz@kalraylaw.com
Case 18-16659-LMI   Doc 114     Filed 05/16/19   Page 6 of 7




                        -and-


                        LEIDERMAN SHELOMITH ALEXANDER
                        + SOMODEVILLA, PLLC
                        2699 Stirling Road, Suite C401
                        Ft. Lauderdale, Florida 33312
                        Telephone: (954) 920-5355
                        Facsimile: (954) 920-5371

                        By:__________/s/__________________
                              FELIPE PLECHAC-DIAZ, ESQ
                              Florida Bar No. 0105483
                              fpd@lsaslaw.com
              Case 18-16659-LMI        Doc 114     Filed 05/16/19     Page 7 of 7



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on May
16, 2019 to all parties on the list to receive e-mail notice/service for this case, via the Notice
of Electronic Filing (which is incorporated herein by reference) and via U.S. Mail on to Yuri
Lyubarsky and Olga Lyubarsky, 375 Poinciana Island Dr Unit 1135 North Miami Beach, FL
33160; Eric Rayz, 1051 County Line Rd., Suite A, Huntington Valley, PA 19006; and
Synchrony Bank, PRA Receivables Management, LLC, c/o Valerie Smith, PO Box 41021,
Norfolk, VA 23541; Gary Seitz 8 Penn Center #1901 1628 JFK Blvd. Philadelphia, PA
19103.

                                             By:__________/s/__________________
                                                   Felipe Plechac-Diaz
